Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air handling sub-systems, heat removal sub-system,  in at least claims 43, 50, 57.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day 4,605,160 in view of Menditch 3,116,786 and further in view of Bash 6,772,604
Day teaches:
Regarding claim 43.  A system, comprising:
one or more air handling sub-systems (fig. 1) configured to provide cooling air to electronic equipment (not that the air handling system is capable to provide cooling air to electronic equipment), wherein the air handling sub-system comprises: 
a return air flow chamber 18 (fig. 1) that  comprises volumetric space (fig. 1) for respective portions of return air flow received by respective return air vents, one or more outside air flow chambers 16 (fig. 1) that individually comprise volumetric space for respective portions of outside air flow received via respective outside air vents.
a mixing chamber 20 (fig. 1) for mixing air from the return air flow
chamber and the one or more outside air flow chambers, and a common exit (between cooling coil and filter, fig. 1) for air flow exiting from the mixing chamber; and

Day teaches the invention as discussed above, but is silent regarding two or more return airflow channel. 
Menditch teaches: 
Regarding claim 43, one or more return airflow chambers 18 and 14 (fig. 1). 
It would have been obvious to one of ordinary skill in the art to have the Day invention modified with the Menditch two return air chambers in order to return a large volume of air from the room by splitting between two return chamber, because by reducing volume of air in the airflow duct at least the noise would be reduced in the duct, further in case of not enough space or configuration of the space it is easier to accommodate two smaller ducts instead of the big one. 
Day in view of Menditch teaches the invention as discussed above, but is silent regarding the electronic equipment. 
However, Bash teaches the room with electronic equipment and the air conditioning unit upstream of the electronic equipment. 
It would be obvious to one of ordinary skill in the art at the time of the invention to have the Day in view Menditch invention placed in the room of the electronic equipment in order to provide cooling to the electronic equipment and thus prevent its malfunction, by removing excess heat from the data center, and thus keep the information technology equipment in stable condition. 
Claims 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day 4,605,160 in view of Menditch 3,116,786 and further in view of Bash 6,772,604 and further in view of Bianchi 8,091,376
Day in view of Menditch  and Bash teaches the invention as discussed above, including cooling coil and the filter but is not specific regargding have ng the cooling coils and the filter installed at an angle. 
Bianchi teaches: 
Regaridng claim 48. The system of claim 43, wherein the at least one heat removal sub-system comprises:
at least one cooling coil bank 200 (fig. 2) configured to remove heat from a flow of the cooling air through the at least one heat removal sub-system; and
at least one filter 262 (fig. 2) installed upstream of the at least one cooling coil bank in the flow of the cooling air ;
wherein each of the cooling coil bank and filter are installed at an angle relative to the flow of the cooling air (figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Day in view of Menditch  and Bash invention modified with the  Bianchi two cooling coils installed in angles in order to provide more cooling capacities within the same space in order to provide cooling, also providing the filter in front of each cooling coil will provide healthy environment for the occupant and also minimizes the turbulence of the air (see Bianchi col. 3. ll. 38-39 and thus reduces at least noise and thus provide comfort to the occupant.
s 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day 4,605,160 in view of Menditch 3,116,786 and further in view of Bash 6,772,604 and further in view of Boochever 4,118,945 and further in view of Apple 4,103,508.
Day in view of Menditch and Bash teaches the invention as discussed above, but is silent regarding outside air damper and controller that controls along with return air damper also outside air damper.
Bochever teaches how to control the closed environment such as computer rooms by enthalpy control (col. 1, ll-.13-15, col. 2, II. 1 -5)
49.    (Currently amended) The system of claim 43, wherein:
at least one of the air handling sub-systems comprises an outside air damper 22 (fig. 1) operable to selectively allow outside air into the air handling  subsystem;
the system comprises at least one temperature sensor 24 (fig. 1) configured to measure a wet bulb temperature of outside air (via enthalpy, col. 3, II, 40-43)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Day in view of Menditch and Bash invention modified with the Bochever outside damper in order to control humidity and energy consumption.
Day in view of Menditch and Bash and further in view of Bochever teaches the invention as discussed above but is silent about the controller opening and closing the outside damper in response to predetermined wet bulb temperature.

Apple teaches:


It would have been obvious to one of ordinary skill in the art at the time of the invention to have Day in view of Menditch, Bash and Bochever invention modified with the Apple controller in order to automatically control sad temperature and thus have the process automatically controlled in order to save time, energy and provide comfort to the occupant.
Claims 50, 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day 4,605,160 in view of Menditch 3,116,786
Day teaches:
Regarding claim 50. A method of cooling electronic components (note that this part in the claim is intended use, and in this case the cooling system is capable to provide cooling in every room including the room with the electronic equipments) in a room, comprising:
providing an air handling (fig. 1) system comprising:
a return air flow chamber (18, fig. 1) that comprises volumetric space for respective portions of the air flow (fig. 1), 

a mixing chamber 20 (fig. 1) for mixing air from the return air flow chambers and the one or more outside air flow chambers, the mixing chamber having a common exit (between the filet and the cooling coil, fig. 1) for air flow exiting from the mixing chamber:
providing a heat removal sub-system (cooling coil, fig. 1) that removes heat from cooling air that exits the common exit of the mixing chamber of the air handling system; and
receiving return air flow from the room into one or more of the return air flow chambers of the air handling system (fig. 1, see return air from the building) 57.    (Currently amended) An apparatus, comprising:
an air handling (fig. 1) system configured to provide cooling air to electronic equipment (unit is capable to provide cooling to the electronic equipment), the air handling system comprising: 
return air flow chamber 18 (fig. 1)  that individually comprise volumetric space for respective portions of the cooling air, 
 one or more outside air flow chambers  16 (fig. 1) that individually comprise volumetric space for respective portions of outside air flow received via respective outside air vents (fig. 1), and
a mixing chamber 20 (fig. 1) for mixing air from the return air flow chambers and the one or more outside air flow chambers, the mixing chamber having a common exit 
Day teaches the invention as discussed above, but is silent regarding two or more return airflow chambers each having a volumetric space. 
Menditch teaches: 
Regarding claims 50 and 57, two or more return airflow chambers that individually comprise volumetric space for respective portions of the cooling air (see return chambers 14, 18, that are separate and on opposite sides of each other, fig. 1); and at least a portion of the return air flow from the room (through the second return air chamber, fig. 1) through the heat removal sub-system prior to returning the air from the room back to the room.
 
It would have been obvious to one of ordinary skill in the art to have the Day invention modified with the Menditch two return air chambers in order to return a large volume of air from the room by splitting between two return chambers, because by reducing volume of air in the airflow duct at least the noise would be reduced in the duct, further in case of not enough space or configuration of the space it is easier to accommodate two smaller ducts instead of the one big one. 
Claims 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day 4,605,160 in view of Menditch 3,116,786 and further in view of Boochever 4,118,945 and further in view of Apple 4,103,508.

Bochever teaches how to control the closed environment such as computer rooms by enthalpy control (col. 1, ll-.13-15, col. 2, II. 1 -5)
56.    (Currently amended) The system of claim 43, wherein:
at least one of the air channeling sub-systems comprises an outside air damper 22 (fig. 1) operable to selectively allow outside air into the air channeling subsystem;
the system comprises at least one temperature sensor 24 (fig. 1) configured to measure a wet bulb temperature of outside air (via enthalpy, col. 3, II, 40-43)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Day in view of Menditch invention modified with the Bochever outside damper in order to control humidity and energy consumption.
Day in view of Menditch and further in view of Bochever teaches the invention as discussed above but is silent about the controller opening and closing the outside damper in response to predetermined wet bulb temperature.
Apple teaches:
Regarding claim 56, the system further comprises at least one controller 40a (fig. 1) coupled in electronic data communication (see Day element 26, fig. 1) with the at least one temperature sensor (Day fig. 1) and the outside air damper 14 (fig. 1), the at least one controller being configured to at least partially open the outside air damper if a wet bulb temperature measured at the at least one temperature sensor drops to or below a predetermined temperature (col. 3, II. 1-13; col. 5, II. 35-65 and col.6, II. 1-35).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Day in view of Menditch, and Bochever invention modified with the Apple controller in order to automatically control sad temperature and thus have the process automatically controlled in order to save time, energy and provide comfort to the occupant.
Claims 55, 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day 4,605,160 in view of Menditch 3,116,786 and further in view of Bianchi 8,091,376
Day in view of Menditch teaches the invention as discussed above, including cooling coil and the filter but is not specific regarding having the cooling coils and the filter installed at an angle. 
Bianchi teaches: 
Regaridng claim 48. The system of claim 43, wherein the at least one heat removal sub-system comprises:
at least one cooling coil bank 200 (fig. 2) configured to remove heat from a flow of the cooling air through the at least one heat removal sub-system; and
at least one filter 262 (fig. 2) installed upstream of the at least one cooling coil bank in the flow of the cooling air ;
wherein each of the cooling coil bank and filter are installed at an angle relative to the flow of the cooling air (figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Day in view of Menditch  invention modified with the  Bianchi two .



Response to Arguments

Applicant’s arguments with respect to claim(s) 43, 48-50, 55-57, 62 have been considered but are moot because the new ground of rejection does not rely on new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/HELENA KOSANOVIC/           Primary Examiner, 
Art Unit 3762    
021321